TOWNSEND, District Judge.
The merchandise in question comprises certain buckles assessed for duty under the provisions of paragraph 412 of the act of 1897 (30 Stat. 190) as “trouser buckles,” at 5 cents per hundred and 15 per cent, ad valorem, and claimed to be dutiable under the provisions of paragraph 193 of said act (30 Stat. 167) as “articles of steel or iron not specially provided for,” at 45 per cent, ad valorem. The board of general appraisers found from the testimony and from the report of the appraiser that the buckles are used on the shoulder straps of overalls, and are rather of the character of suspender buckles, and are not trouser buckles, and accordingly sustained the protest. The testimony taken in this court sustains the decision of this question of fact by the board of appraisers, and shows that the buckles in question are generally used on the suspender strap of the overall, and are not trouser buckles.
The decision of the board of general appraisers is affirmed.